DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Restriction to some of the following inventions is required under 35 U.S.C. 121:
Election of subcombination usable together
A. Claims 1-16, drawn to a method and a system of generating a trip plan based in prior signal propagation profile on wireless message characteristics on first vehicle system along  a route for a lead vehicle of a second vehicle system to one or more remote vehicles.
B. Claims 17-20, drawn to another method of determining a wireless message characteristics based on first vehicle system along a route; receiving additional wireless message characteristics of a second vehicle system during movement along the route; and modifying the signal propagation profile based on a comparison between the additional wireless message characteristics and prior info of the first vehicle system along the route.
	Inventions A and B are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination B has separate utility such as modifying the signal propagation profile based on a comparison between the additional wireless message characteristics and prior info of the first vehicle system along the route and etc.  (MPEP § 806.05(d)). 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)  of the other invention.
During a telephone conversation with John A. Kramer on September 19, 2022 a provisional election was made without traverse to prosecute the invention of A, Claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100204856 A1 (Hereinafter Smith), in view of US 20110009056 A1 (Hanson) and in further view of US 2010118988 A1 (Hereinafter Smith2).
Regarding Claims 1 and 9, Smith teaches:
A method comprising: 
A method comprising: determining a signal propagation profile based on wireless message characteristics of wireless messages communicated with first vehicles in one or more first vehicle systems, locations along a route where the wireless message characteristics were determined, and relative positions of the first vehicles during movement of the one or more first vehicle systems along the route; and creating a trip plan for an upcoming trip of a second vehicle system based on the signal propagation profile, the trip plan designating operational settings of the second vehicle system at one or more different times or locations along the route and that are to be wirelessly communicated from a lead vehicle of the second vehicle system to one or more remote vehicles of the second vehicle system for wireless control of the one or more remote vehicles according to the trip plan (Smith: Fig. 1, a locomotive consist has a lead locomotive, a trailing and remote locomotives, a number of cars (a consist configuration); Fig. 2, a recorder 48 that records DP communication data vs. location along the travel route [0028]-[0029] and further records operational characteristics and events of locomotives and railcars in junction with unit 54 of Fig. 2 [0038]-[0039] (implies that the recorder knows the consist configuration or size); DP communication may include RF wireless communication channel linking lead and remote locomotives [0010]; recorded info includes DP communication message among locomotives, events of locomotives and railcars, and signal profiles such as loss of signal power, transmitting power of DP messages, operating frequency, ACKs of DP messages, transmittal or receipt of DP status requests, and etc.  [0010] and [0025]);
Smith does not teach explicitly on obtaining relative positions of the first vehicles in the one or more first vehicle systems during the movement of the one or more first vehicle systems along the route. However Hanson teaches:
obtaining relative positions of the first vehicles in the one or more first vehicle systems during the movement of the one or more first vehicle systems along the route (Hanson: Figs 1 and 17-18, a wireless signal profile along a route is determined and the profile is used to plan for future trip along the route).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Smith with obtaining relative positions of the first vehicles in the one or more first vehicle systems during the movement of the one or more first vehicle systems along the route as further taught by Hanson. The advantage of doing so is to provide a mechanism of adjusting the communication equipment setting based on the trip plan and the previous generated signal profile along the route to maintain the quality of the communication (Hanson: Abstract).
Smith does not teach explicitly on planning communication from a lead vehicle to one or more remote vehicles. However, Smith2 teaches (Smith2: [0057], adjusting communication method from a lead vehicle to one or more remote vehicles based on the environment changes).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Smith with the planning communication from a lead vehicle to one or more remote vehicles as further taught by Smith2. The advantage of doing so is to enable a deterministic way to measure communication quality at the different segments of the trip to select suitable communication method to ensure proper train operation (Smith2: [0039]).
Regarding Claims 2 and 10, Smith as modified teaches all elements of Claims 1 and 9 respectively. Smith as modified further teaches:
The method of claim 1, wherein the trip plan is created based on the signal propagation profile such that the operational settings that are designated in the trip plan for the one or more remote vehicles do not change during movement of the second vehicle system through one or more segments of the route based on the signal propagation profile (Hanson: Figs. 17-18 and [0080]-[0085], processes of measuring current signal characteristics vs signal propagation profile to determine whether to adjust on-board communication system parameter setting, where it may change as in step 288 and 306 with "Y" or may not need to change as in step 288 and 306 with "N". It implies that communication setting is determined by the signal profile and changes according to the signal profile, i.e. the operational settings that are designated in the trip plan for the one or more remote vehicles do not change).
Regarding Claims 3 and 11, Smith as modified teaches all elements of Claims 1 and 9 respectively. Smith as modified further teaches:
The method of claim 1, further comprising communicating the designated operational settings of the second vehicle system to the one or more remote vehicles of the second vehicle system prior to movement of the one or more remote vehicles through one or more segments of the route based on the signal propagation profile (Hanson: Figs. 17-18, a signal profile along the route is provide to a future vehicle system for wireless communication planning).
Regarding Claims 4 and 12, Smith as modified teaches all elements of Claims 1 and 9 respectively. Smith as modified further teaches:
The method of claim 1, wherein the signal propagation profile includes a spatial relationship between the wireless message characteristics of the wireless messages of the one or more first vehicle systems and the locations along the route (Smith2: Figs. 1-2, 4-7).
Regarding Claims 5 and 13, Smith as modified teaches all elements of Claims 1/4 and 9/12 respectively. Smith as modified further teaches:
The method of claim 4, further comprising generating one or more warnings to an operator of the second vehicle system moving along the route of one or more upcoming segments of the route where wireless communications between vehicles of the second vehicle system are predicted to be degraded based on the spatial relationship between the wireless message characteristics of the one or more first vehicle systems and the locations along the route (Smith: [0031]-[0032]; alarm maybe generated based on train locations and environment it operates).
Regarding Claims 6 and 14, Smith as modified teaches all elements of Claims 1 and 9 respectively. Smith as modified further teaches:
The method of claim 1, further comprising monitoring additional wireless message characteristics of additional wireless communications between vehicles of the second vehicle system during movement of the second vehicle system along the route (Smith2: [0089], multiple communication characteristics, e.g. a signal strength, bit error rate, or a reception of valid data, maybe monitored).
Regarding Claims 7 and 15, Smith as modified teaches all elements of Claims 1/6 and 9/14 respectively. Smith as modified further teaches:
The method of claim 6, further comprising generating a warning indicative of a fault in a communication system of the second vehicle system based on a comparison between the additional wireless message characteristics of the additional wireless messages communicated between vehicles of the second vehicle system and the wireless message characteristics of the wireless messages communicated between first vehicles of the one or more first vehicle systems (Smith: [0031]-[0032]; alarm maybe generated based on train locations and environment it operates).
Regarding Claims 8 and 16, Smith as modified teaches all elements of Claims 1/6 and 9/14 respectively. Smith as modified further teaches:
The method of claim 6, further comprising modifying the signal propagation profile based on a comparison between the additional wireless message characteristics communicated between vehicles of the second vehicle system and the wireless message characteristics of the wireless messages communicated between first vehicles of the one or more first vehicle systems (Hanson: Figs 17-18; Smith2: [0057], adjusting communication method from a lead vehicle to one or more remote vehicles based on the environment changes).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2647